Status of Claims
The status of the claims is as follows:
(a) Claims 1-19 and 21 remain pending. 
(b) Claim 20 is canceled by the applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 05/25/2022. The Applicant’s claims 1-19 and 21 remain pending. The Applicant amends claims 1 and 13. 

Response to Arguments
The Applicant’s arguments filed on 05/25/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 7 of the Arguments/Remarks, the Applicant “respectfully disagrees as Kazama teaches increasing brake torque while the accelerator pedal is being further depressed ((0101]-[0103]) and stopping rollback prevention control by frictional braking when the acceleration pedal is released ((0125] and FIG. 8), and in no way teaches the above-recited subject matter of claims 1 and 13.” 
The Examiner respectfully disagrees. The Examiner finds Kazama, for example, discloses in paragraph [0122] “the change in increase or decrease in the wheel frictional braking force based on the rollback prevention brake torque command value TTBRK (brake fluid pressure command value TPMC) is made in accordance with the acceleration opening by the driver.” In other words, Kazama teaches determining the overall torque (motor and braking torques) required for the vehicle to avoid vehicle rollback. Thus, if the motor torque is increased via the accelerator pedal, then the required braking force is reduced. On the contrary, if the motor torque is decreased via the accelerator pedal being let off by the operator, then the required braking force is increased.
As a result, the Examiner continues to find Kazama discloses, teaches, or suggests “increasing the brake torque while the accelerator pedal is being further depressed and stopping rollback prevention control by frictional braking when the acceleration pedal is released,” as recited in claims 1 and 13.
On page 9 of the Arguments/Remarks, the Applicant asserts “Kazama does not teach or suggest ‘when the single pedal rock crawl feature is active, both drive torque and brake torque are controlled by a driver using the accelerator pedal alone to ensure that forward progress of the vehicle can be made while substantially preventing rollback,’ as recited in each of claims 1 and 13.”
The Examiner finds Tseng teaches the above limitation. Tseng teaches a vehicle controller capable of actuating the brakes based on gradient and speed information to avoid the vehicle from going backwards (Tseng, Paragraphs 0019-0025 and Figure 3). Moreover, Tseng teaches that the operator of the vehicle only needs to have a foot on the accelerator (i.e., under certain conditions, the controller can actuate the brake system automatically to produce wheel brake torque without actuating the brake pedal) (Tseng, Paragraphs 0019-0025 and Figure 3). Thus, the braking helps hold the vehicle to prevent a rollback while the operator controls the accelerator to ensure launch (i.e., forward progress of the vehicle) (Tseng, Paragraphs 0019-0025 and Figure 3).
As a result, the Examiner finds Tseng teaches “when the single pedal rock crawl feature is active, both drive torque and brake torque are controlled by a driver using the accelerator pedal alone to ensure that forward progress of the vehicle can be made while substantially preventing rollback,” as recited in each of claims 1 and 13.
In response to applicant’s argument (i.e., page 9 of the Applicant’s Remarks) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner finds one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to combine the teachings of Tseng and Kazama to arrive at the Applicant’s claims 1 and 13. The Examiner finds the motivation to combine, as provided below, would allow someone of ordinary skill in the art to combine the cited teachings to arrive at the Applicant’s asserted limitations.
On page 10, the Applicant asserts the dependent claims should be patentable by reason of dependency, wherein the current rejection fail to teach or suggest all limitations of the Applicant’s independent claims. The Examiner agrees, if the independent claims are found allowable, then the dependent claims by the reasoning of dependency would be found allowable. However, at this time, the Examiner finds the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 12, 13-15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. U.S. P.G. Publication 2011/0169323 (hereinafter, Tseng), in view of Kazama et al. U.S. P.G. Publication 2013/0178332 (hereinafter, Kazama).
Regarding Claim 1, Tseng teaches a control system for a motor vehicle, the control system comprising at least one controller (vehicle controller, Tseng, Paragraph 0016) configured to: 
-receive drive demand information indicative of an amount of drive demanded of a powertrain of the vehicle (vehicle controller receives drive demand of a powertrain of the vehicle (e.g., drive demand torque), Tseng, Paragraphs 0019-0020 and Figure 3); 
-control an amount of drive torque applied by the powertrain to one or more road wheels in dependence at least in part on the drive demand information (applying drive demand torque to the vehicle wheels based on drive demand information, Tseng, Paragraphs 0019-0026 and Figure 3); 
-receive gradient information indicative of a gradient of a driving surface (vehicle controller receives information indicating the grade of the driving surface, Tseng, Paragraphs 0019-0023 and Figure 3); 
-receive speed information indicative of vehicle speed over ground (vehicle controller receives vehicle speed information (i.e., speed over ground), Tseng, Paragraphs 0021); 
-when a single pedal rock feature is active automatically to cause a braking system to apply brake force to one or more of the road wheels to substantially prevent rollback of the vehicle in dependence at least in part on the gradient information and speed information (vehicle controller capable of actuating the brakes based on gradient and speed information to avoid the vehicle from going backwards, this is the hill assist, which is similar to the single pedal rock feature as the driver only needs to have a foot on the accelerator and the braking is completed automatically, Tseng, Paragraphs 0019-0025 and Figure 3); …
-wherein, when the single pedal rock crawl feature is active, both drive torque and brake torque are controlled by a driver using the accelerator pedal alone to ensure that forward progress of the vehicle can be made while substantially preventing rollback (vehicle controller capable of actuating the brakes based on gradient and speed information to avoid the vehicle from going backwards, this is the hill assist, which is similar to the single pedal rock feature as the driver only needs to have a foot on the accelerator (i.e., under certain conditions, the controller can actuate the brake system automatically to produce wheel brake torque without actuating the brake pedal), the braking helps hold the vehicle to prevent a rollback while the operator controls the accelerator to ensure launch (i.e., forward progress of the vehicle), Tseng, Paragraphs 0019-0025 and Figure 3); and
-terminate the single pedal rock crawl feature in response to the vehicle speed exceeding a predetermined value (terminating the hill assist (i.e., single pedal rock crawl feature) when the vehicle speed is greater than a reference speed [Wingdings font/0xE0] see specifically Figure 3 – Reference Character 82)), Tseng, Paragraphs 0022-0025 and Figure 3).
	Tseng does not teach the control system to include adjust[ing] an amount of brake force applied in dependence at least in part on the drive demand information by automatically and progressively applying brake force as an accelerator pedal is released.
	Kazama teaches a vehicle control system that adjusts the brake force automatically based on the drive demand information (e.g., determining the speed of the vehicle and gradient information to adjust the braking force of the vehicle (Kazama, Paragraph 0101-0103). Moreover, Kazama teaches automatically and progressively applying the brake force as the accelerator pedal is released (i.e., the vehicle control system automatically and continuously monitors to apply the correct braking force required to ensure that the vehicle does not rollback when the accelerator begins to be released) (Kazama, Paragraph 0125 and Figure 8).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include adjusting an amount of brake force applied in dependence at least in part on the drive demand information by automatically and progressively applying brake force as an accelerator pedal is released as taught by Kazama.
	It would have been obvious to modify because applying braking when the vehicle accelerator is released helps avoid undesired vehicle rollback (Kazama, Paragraphs 0003-0005).
Regarding Claim 2, Tseng, as modified, teaches the control system according to claim 1, further configured automatically to cause the braking system to apply brake force to the one or more of the road wheels to substantially prevent rollback of the vehicle if the vehicle speed falls substantially to zero, the gradient information indicates that the gradient of the driving surface exceeds a predetermined gradient amount, and the drive demand information indicates the amount of drive demanded of the powertrain is below a predetermined drive demand amount (automatically applying the brake force to one or more wheels to prevent rollback of the vehicle when the vehicle speed is less than a reference speed (e.g., zero) and the grade of the road is more than a provided powertrain torque, Tseng, Paragraphs 0019-0026 and Figures 3 and 4).
Regarding Claim 3, Tseng, as modified, teaches the control system according to claim 2, wherein the predetermined drive demand amount corresponds substantially to a the minimum requiredIn re: Robert BURFORD et al.International Application No.: PCT/EP2017/077028 International Filing Date: October 23, 2017amount of drive demand to prevent rollback of the vehicle on an instant driving surface, the predetermined drive demand amount being determined in dependence at least in part on the gradient information (determining the drive demand required to prevent rollback (e.g., see Figure 4) of the vehicle on a grade of surface, wherein the information can be reference values (i.e., predetermined), Tseng, Paragraphs 0019-0026 and Figures 3 and 4).
Regarding Claim 10, Tseng, as modified, teaches the control system according to claim 1, wherein the braking system comprises a foundation braking system (braking system is the main braking system of the vehicle, Tseng, Paragraph 0020).
Regarding Claim 12, Tseng, as modified, teaches a vehicle comprising the control system according to claim 1 (vehicle controller, Tseng, Paragraph 0016).
Regarding Claim 13, Tseng teaches a method of controlling a vehicle implemented by a control system (vehicle controller, Tseng, Paragraph 0016), the method comprising: 
-In re: Robert BURFORD et al.International Application No.: PCT/EP2017/077028International Filing Date: October 23, 2017receiving drive demand information indicative of an amount of drive demanded of a powertrain of the vehicle (vehicle controller receives drive demand of a powertrain of the vehicle (e.g., drive demand torque), Tseng, Paragraphs 0019-0020 and Figure 3); 
-controlling an amount of drive torque applied by the powertrain to one or more road wheels in dependence at least in part on the drive demand information (applying drive demand torque to the vehicle wheels based on drive demand information, Tseng, Paragraphs 0019-0026 and Figure 3); 
-receiving gradient information indicative of a gradient of a driving surface (vehicle controller receives information indicating the grade of the driving surface, Tseng, Paragraphs 0019-0023 and Figure 3); 
-receiving speed information indicative of vehicle speed over ground (vehicle controller receives vehicle speed information (i.e., speed over ground), Tseng, Paragraphs 0021); 
-when a single pedal rock feature is active automatically to cause a braking system to apply brake force to one or more of the road wheels to substantially prevent rollback of the vehicle in dependence at least in part on the gradient information and speed information (vehicle controller capable of actuating the brakes based on gradient and speed information to avoid the vehicle from going backwards, this is the hill assist, which is similar to the single pedal rock feature as the driver only needs to have a foot on the accelerator and the braking is completed automatically, Tseng, Paragraphs 0020-0025 and Figure 3); …; 
-wherein, when the single pedal rock crawl feature is active, both drive torque and brake torque are controlled by a driver using the accelerator pedal alone to ensure that forward progress of the vehicle can be made while substantially preventing rollback (vehicle controller capable of actuating the brakes based on gradient and speed information to avoid the vehicle from going backwards, this is the hill assist, which is similar to the single pedal rock feature as the driver only needs to have a foot on the accelerator (i.e., under certain conditions, the controller can actuate the brake system automatically to produce wheel brake torque without actuating the brake pedal), the braking helps hold the vehicle to prevent a rollback while the operator controls the accelerator to ensure launch (i.e., forward progress of the vehicle), Tseng, Paragraphs 0019-0025 and Figure 3); and
-terminating the single pedal rock crawl feature in response to the vehicle speed exceeding a predetermined value (terminating the hill assist (i.e., single pedal rock crawl feature) when the vehicle speed is greater than a reference speed [Wingdings font/0xE0] see specifically Figure 3 – Reference Character 82)), Tseng, Paragraphs 0022-0025 and Figure 3).
Tseng does not teach method to include automatically adjusting an amount of brake force applied in dependence at least in part on the drive demand information, whereby automatically adjusting the amount of brake force applied in dependence at least in part on the drive demand information comprises causing the amount of brake force applied to increase automatically and progressively as an accelerator pedal is released.
Kazama teaches a vehicle control system that adjusts the brake force automatically based on the drive demand information (e.g., determining the speed of the vehicle and gradient information to adjust the braking force of the vehicle (Kazama, Paragraph 0101-0103). Moreover, Kazama teaches automatically and progressively applying the brake force as the accelerator pedal is released (i.e., the vehicle control system automatically and continuously monitors to apply the correct braking force required to ensure that the vehicle does not rollback when the accelerator begins to be released) (Kazama, Paragraph 0125 and Figure 8).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Tseng to include automatically adjusting an amount of brake force applied in dependence at least in part on the drive demand information, whereby automatically adjusting the amount of brake force applied in dependence at least in part on the drive demand information comprises causing the amount of brake force applied to increase automatically and progressively as an accelerator pedal is released as taught by Kazama.
	It would have been obvious to modify because applying braking when the vehicle accelerator is released helps avoid undesired vehicle rollback (Kazama, Paragraphs 0003-0005).
Regarding Claim 14, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 15, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 19, Tseng, as modified, teaches a non-transitory computer readable carrier medium carrying a computer readable code for controlling a vehicle to carry out the method according to claim 13 (memory to store instructions for operating on the controller system, Tseng, Paragraphs 0016 and 0020).
Regarding Claim 21, Tseng, as modified, teaches a processor arranged to implement the method of claim 13 (vehicle controller, Tseng, Paragraph 0016).

Claims 4-6, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. U.S. P.G. Publication 2011/0169323 (hereinafter, Tseng), in view of Kazama et al. U.S. P.G. Publication 2013/0178332 (hereinafter, Kazama), in further view of Yu et al. U.S. P.G. Publication 2011/0065548 (hereinafter, Yu).
Regarding Claim 4, Tseng, as modified, teaches the control system according to claim 1. 
Tseng, as modified by Kazama, does not teach the control system adjusts the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases.
Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases as taught by Yu.
It would have been obvious to modify because adjusting braking allows for the ability to avoid vehicle rollback thus circumventing issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety.
Regarding Claim 5, Tseng, as modified, teaches the control system according to claim 1.
Tseng, as modified by Kazama, does not teach the control system adjusts the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases, the amount of brake force being dependent at least in part on the gradient information and drive demand information.
Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases, the amount of brake force being dependent at least in part on the gradient information and drive demand information as taught by Yu.
It would have been obvious to modify because adjusting braking allows for the ability to avoid vehicle rollback thus circumventing issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety.
Regarding Claim 6, Tseng, as modified, teaches the control system according to claim 5.
Tseng, as modified by Kazama, does not teach the control system adjusts the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively substantially to zero as the amount of drive demand increases, the amount of brake force being dependent at least in part on the gradient information and drive demand information.
Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force (e.g., adjusting gradually to zero) in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include  adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively substantially to zero as the amount of drive demand increases, the amount of brake force being dependent at least in part on the gradient information and drive demand information as taught by Yu.
It would have been obvious to modify because adjusting braking allows for the ability to avoid vehicle rollback thus circumventing issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety.
Regarding Claim 9, Tseng, as modified, teaches the control system according to claim 1, further comprising an electronic processor having an electrical input (vehicle controller receiving electrical input such as information signals, Tseng, Paragraph 0016) for receiving the drive demand information (vehicle controller receives drive demand of a powertrain of the vehicle (e.g., drive demand torque), Tseng, Paragraphs 0019-0020 and Figure 3), gradient information (vehicle controller receives information indicating the grade of the driving surface, Tseng, Paragraphs 0019-0023 and Figure 3) and speed information (vehicle controller receives vehicle speed information (i.e., speed over ground), Tseng, Paragraphs 0021), and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein (memory to store instructions for operating on the controller system, Tseng, Paragraphs 0016 and 0020), 
-wherein the processor is configured to access the memory device and execute the instructions stored therein such that it is operable (memory to store instructions for operating on the controller system, Tseng, Paragraphs 0016 and 0020) to: 
-control an amount of drive torque applied by the powertrain to one or more road wheels in dependence at least in part on the drive demand information (applying drive demand torque to the vehicle wheels based on drive demand information, Tseng, Paragraphs 0019-0026 and Figure 3); 
-automatically cause the braking system to apply brake force to the one or more of the road wheels to substantially prevent rollback of the vehicle in dependence at least in part on the gradient information and speed information (vehicle controller capable of actuating the brakes based on gradient and speed information to avoid the vehicle from going backwards, Tseng, Paragraphs 0021-0022 and Figure 3); … 
	Tseng, as modified by Kazama, does not teach the control system to include adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information.
	Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include  adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information as taught by Yu.
It would have been obvious to modify because avoiding vehicle rollback circumvents issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety. 
Regarding Claim 16, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.

Claims 7, 8, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. U.S. P.G. Publication 2011/0169323 (hereinafter, Tseng), in view of Kazama et al. U.S. P.G. Publication 2013/0178332 (hereinafter, Kazama), in further view of Yu et al. U.S. P.G. Publication 2011/0065548 (hereinafter, Yu), and further in view of Kaster et al. U.S.P.G. Publication 2013/0060442 (hereinafter, Kaster).
Regarding Claim 7, Tseng, as modified, teaches the control system according to claim 5. 
Tseng, as modified by Kazama, does not teach the control system to include the control system adjusts the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases. 
Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force (e.g., adjusting gradually to zero) in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include adjusting the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases.  
It would have been obvious to modify because adjusting braking allows for the ability to avoid vehicle rollback thus circumventing issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety.
	However, Tseng, Kazam, and Yu do not teach the control system is configured to maintain a predetermined amount of applied brake force as the vehicle moves forward-when the amount of drive demand is sufficiently high.
	Kaster teaches a system that detects an unusually drive demand situation (e.g., drive demand is higher than desired by the driver due to a stuck accelerator pedal) (Kaster, Paragraphs 0029 and 0037). Moreover, Kaster teaches that based on the unusual drive demand situation, the vehicle can initiate corrective actions, such as applying a brake force and disengaging the drive demand (i.e., engine torque) (Kaster, Paragraphs 0039-0042).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to maintain a predetermined amount of applied brake force as the vehicle moves forward-when the amount of drive demand is sufficiently high as taught by Kaster.
	It would have been obvious because indicating corrective actions can avoid vehicle accidents, thus saving lives (Kaster, 0029 and 0037-0042).
Regarding Claim 8, Tseng, as modified, teaches the control system according to claim 7.
	Tseng, Kazama, and Yu do not teach the control system maintains a predetermined amount of applied brake force as the vehicle moves forward by limiting vehicle speed to a predetermined speed limit value.
	Kaster teaches a vehicle system to apply braking force to limit the vehicle speed to a predetermined speed limit (Kaster, Paragraphs 0044, 0035, 0037-0042).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include maintaining a predetermined amount of applied brake force as the vehicle moves forward by limiting vehicle speed to a predetermined speed limit value as taught by Kaster.
	It would have been obvious because indicating corrective actions (e.g., vehicle is over the desired or safe speed, thus applying brakes) can avoid vehicle accidents, thus saving lives (Kaster, 0029 and 0037-0042).
Regarding Claim 11, Tseng, as modified, teaches the control system according to claim 1.
	Tseng, Kazama, and Yu do not teach the braking system comprises an electric motor.
Kaster teaches the use of the motor (i.e., electric or combustion) of the vehicle to slow or brake the vehicle, thus part of the braking system (Kaster, Paragraphs 0039-0042).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng such that the braking system comprises an electric motor as taught by Kaster.
	It would have been obvious because indicating corrective actions such as braking can avoid vehicle accidents, thus saving lives (Kaster, 0029 and 0037-0042).
Regarding Claim 17, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.
Regarding Claim 18, the applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.C./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667